265 F.2d 107
105 U.S.App.D.C. 123, 120 U.S.P.Q. 521
PURDUE RESEARCH FOUNDATION, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 14704.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 26, 1959.Decided March 19, 1959.

Mr. Dean Laurence, Jackson, Miss., of the bar of the Supreme Court of Mississippi, pro hac vice, by special leave of court, with whom Mr. Herbert I. Sherman, Washington, D.C., was on the brief, for appellant.
Mr. Arthur H. Behrens, Atty., U.S. Patent Office, with whom Mr. Clarence W. Moore, Solicitor, U.S. Patent Office, was on the brief, for appellee.
Before EDGERTON, WASHINGTON, and DANAHER, Circuit Judges.
PER CURIAM.


1
In this suit under 35 U.S.C. 145 to obtain a patent, the District Court upheld the Patent Office in rejecting appellant's chemical claims on the ground that they failed to define the invention as required by 35 U.S.C. 112.  We find no error.  Koebel v. Coe, 70 App.D.C. 261, 105 F.2d 784; Watson v. Bersworth, 102 U.S.App.D.C. 187, 251, F.2d 898.  Appellant asks us to notice certain claims which the Patent Office allowed to others, on February 25, 1958, Re. 24,435.  However, those claims are more definite than the claims to which the present appeal relates.


2
Affirmed.


3
DANAHER, Circuit Judge (concurring).


4
I deem myself bound to concur because of Watson v. Bersworth, supra, but see the dissent therein.